Case 3:19-cv-18134-MAS-DEA Document 1 Filed 09/19/19 Page 1 of 10 PageID: 1



UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
-------------------------------------------------------------------------X
RAUL CRIOLLO, individually and on behalf of all others
similarly situated,
                                                                             Civil Action No.
                                            Plaintiff,
                                                                             COMPLAINT
                                -against-

 SPAIN 92, INC., SERGIO SEIJAS, and MANOLO [LAST
 NAME UNKNOWN],

                                             Defendants.
-------------------------------------------------------------------------X

        Plaintiff Raul Criollo (“Plaintiff”), individually and on behalf of all others similarly

situated, by his attorneys, Katz Melinger PLLC, complaining of the defendants, Spain 92, Inc.

(“Spain 92”), Sergio Seijas, and Manolo [last name unknown] (collectively, “Defendants”),

respectfully alleges as follows:

                             I. Nature of Action, Jurisdiction, and Venue

        1.       This is an action seeking equitable and legal relief for Defendants’ violations of

the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. (the “FLSA”), the

New Jersey Wage and Hour Law, N.J.S.A. 34:11-56(a) et seq., and the New Jersey Wage Payment

Act, N.J.S.A. 34:11-4.1, et seq. (the “NJWPA”).

        2.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331, in that this is an action

arising under the FLSA.

        3.       This Court has supplemental jurisdiction over the claims arising under the New

Jersey Wage and Hour Law, and the New Jersey Wage Payment Act, pursuant to 28 U.S.C. §

1367, in that the state law claims are so closely related to Plaintiff’s FLSA claims as to form the

same case or controversy under Article III of the United States Constitution.
Case 3:19-cv-18134-MAS-DEA Document 1 Filed 09/19/19 Page 2 of 10 PageID: 2



        4.     Venue is proper in this judicial district under 28 U.S.C. § 1391, as a substantial

part of the events and omissions giving rise to the claims occurred in this judicial district, and

Defendants conduct business through their employees, including Plaintiff, within this judicial

district.

        5.     Prior to commencement of this action, the parties entered into a series of tolling

agreements, the most recent of which, dated July 11, 2019, tolled Plaintiff’s claims until

September 1, 2019.

                                           II. Parties

        6.     Plaintiff Criollo is an individual residing in Ecuador, who resided in the state of

New Jersey during the relevant time period.

        7.     At all relevant times, Plaintiff was employed by Defendants as defined by 29

U.S.C. § 203(e), N.J.S.A. 34:11-56a1(h), N.J.S.A. 34:11-4.1(b), and N.J.S.A. 34:19-2.

        8.     Defendant Spain 92 is a domestic corporation with its principal place of business

located at 1116 U.S. Highway 202, Raritan, New Jersey 08869.

        9.     Spain 92 is a restaurant that serves Spanish cuisine.

        10.    Defendants Seijas and Manolo are individuals residing, upon information and

belief, in the state of New Jersey.

        11.    At all relevant times, Seijas and Manolo were, and still are, officers, directors,

shareholders and/or persons in control of Spain 92 who exercised significant control over the

company’s operations and had the authority to hire, fire, and discipline employees; set employees’

work schedules and conditions of employment; determine the rate and method of payment for

employees; and maintain employment records.




                                                2
Case 3:19-cv-18134-MAS-DEA Document 1 Filed 09/19/19 Page 3 of 10 PageID: 3



       12.     Upon information and belief, at all relevant times, Defendants were responsible

for setting Plaintiff’s schedule and day-to-day activities and for supervising his performance.

       13.     Upon information and belief, at all relevant times, Defendants had the power to

discipline and terminate Plaintiff.

       14.     Upon information and belief, at all relevant times, Defendants were responsible

for compensating Plaintiff.

       15.     Defendants are joint employers who jointly managed, supervised, hired, fired, and

controlled Plaintiff’s compensation, and are jointly and severally liable in this matter.

       16.     Upon information and belief, Defendants’ revenues are in excess of the minimum

required to fall within the jurisdiction of the FLSA.

       17.     Defendants operate in interstate commerce.

       18.     All Defendants are subject to suit under the statutes alleged above.

                     III. FLSA and NJWPA Collective Action Allegations

       19.     The First Cause of Action in this Complaint, which arises out of the FLSA, is

brought by Plaintiff on behalf of himself and similarly situated persons who were employed since

the date three (3) years prior to the filing of this Complaint and who elect to opt-in to this action

(the “FLSA Collective Plaintiffs”).

       20.     The Second and Third Causes of Action in this Complaint, which arise out of the

NJWPA, is brought by Plaintiff on behalf of himself and similarly situated persons who were

employed since the date six (6) years prior to the filing of this Complaint and who elect to opt-in

to this action (the “NJWPA Collective Plaintiffs”).

       21.     The FLSA and NJWPA Collective Plaintiffs (collectively, the “Collective

Plaintiffs”) consist of no less than fifteen (15) similarly situated employees employed by


                                                 3
Case 3:19-cv-18134-MAS-DEA Document 1 Filed 09/19/19 Page 4 of 10 PageID: 4



Defendants, who work or worked in excess of forty (40) hours per week and are victims of

Defendants’ common policies and practices that have violated their rights under the FLSA and

NJWPA by, inter alia, willfully denying them overtime wages.

       22.     As part of their regular business practices, Defendants have intentionally,

willfully, and repeatedly harmed Plaintiff and the Collective Plaintiffs by engaging in a pattern,

practice, and/or policy of violating the FLSA and the NJWPA. This policy and pattern or practice

includes, inter alia, failing to pay employees the applicable overtime rates for all time worked in

excess of forty (40) hours per week.

       23.     Defendants have engaged in their unlawful conduct pursuant to a corporate policy

of minimizing labor costs and denying employees compensation.

       24.     Defendants’ unlawful conduct has been intentional, willful, and in bad faith, and

has caused significant damages to Plaintiff and the Collective Plaintiffs.

       25.     The Collective Plaintiffs would benefit from the issuance of a court-supervised

notice of the present lawsuit and the opportunity to join the present lawsuit. Those similarly

situated employees are known to Defendants, are readily identifiable, and locatable through

Defendants’ records. These similarly situated employees should be notified of and allowed to opt-

in to this action, pursuant to 29 U.S.C. § 216(b) and N.J.S.A. 34:11-4.1.

                                     IV. Factual Allegations

       26.     Plaintiff was employed by Defendants as a cook from in or around 2011 until on

or around February 3, 2019.

       27.     Plaintiff’s principal responsibilities as a cook included helping the chef prepare

food, chopping vegetables, maintaining inventory of food items, placing orders for food items,

working alongside other cooks employed by Defendants, and cleaning his work area.


                                                 4
Case 3:19-cv-18134-MAS-DEA Document 1 Filed 09/19/19 Page 5 of 10 PageID: 5



       28.     Neither Plaintiff’s nor the Collective Plaintiffs’ job duties involved creating

Defendants’ food menu; rather, Plaintiff and the Collective Plaintiffs merely prepared foods items

and performed other manual tasks in the kitchen and the restaurant.

       29.     Neither Plaintiff nor the Collective Plaintiffs had the authority to hire, fire, or

discipline employees, nor did they make suggestions or recommendations as to the hiring, firing,

or other terms and conditions of the employment of other employees.

       30.     Neither Plaintiff nor the Collective Plaintiffs supervised any employees, nor were

they employed in an executive, professional, administrative, or outside sales capacity.

       31.     As a result, Plaintiff and the Collective Plaintiffs were non-exempt employees

under the FLSA and the New Jersey Wage and Hour Law.

       32.     Throughout his employment, Plaintiff regularly worked six (6) days per week, as

follows: Tuesdays through Thursdays from 11:00 a.m. until 9:00 p.m., with a two (2) hour rest

break from 2:00 p.m. until 4:00 p.m.; Fridays from 11:00 a.m. until 10:00 p.m., with a two (2)

hour rest break from 2:00 p.m. until 4:00 p.m.; Saturdays from 12:00 p.m. until 10:00 p.m., with

no rest break; and Sundays from 12:00 p.m. to 9:00 p.m., with no rest break.

       33.     Based on this schedule, Plaintiff regularly worked an average of approximately

fifty-two (52) hours per week during his employment with Defendants.

       34.     However, at least seven (7) times per month, Plaintiff was not afforded any breaks

throughout the workday.

       35.     As a result, Plaintiff worked an average of approximately fifty-four (54) hours per

week throughout his employment with Defendants.

       36.     Throughout his employment, Plaintiff was compensated at a fixed weekly salary,

regardless of the number of hours that he worked each week.


                                                5
Case 3:19-cv-18134-MAS-DEA Document 1 Filed 09/19/19 Page 6 of 10 PageID: 6



       37.     When Plaintiff’s employment began at Spain 92 in or around 2011, he was

compensated at a rate of $790.69 per week.

       38.     Since that time, Plaintiff’s weekly pay increased yearly by approximately $25.00

until it reached $915.69 in or around January 2019.

       39.     Defendants alternated Plaintiff’s payment method, at times paying him his

earnings by cash, without withholdings for federal, state and local taxes, and at other times by

check, with withholdings for federal, state and local taxes.

       40.     Defendants did not track or otherwise record the hours Plaintiff and the Collective

Plaintiffs worked.

       41.     Plaintiff and the Collective Plaintiffs regularly worked more than forty (40) hours

per week during their employment with Defendants.

       42.     However, Defendants failed to compensate Plaintiff and the Collective Plaintiffs

at their proper overtime rates of one and one-half (1.5) times their regular hourly rate or the

statutory minimum wage, whichever is higher, for every hour worked in excess of forty (40) hours

per week.

       43.     Defendants knew or should have known that their failure to pay Plaintiff and the

Collective Plaintiffs overtime compensation was a violation of the FLSA and NJWPA and/or

Defendants acted in reckless disregard of the federal and state wage and hour laws.

       44.     Defendants’ refusal to pay Plaintiff and Collective Plaintiffs all wages owed to

them is an intentional and willful violation of federal and state wage and hour laws.

              AS AND FOR A FIRST CAUSE OF ACTION, INDIVIDUALLY,
              AND ON BEHALF OF THE FLSA COLLECTIVE PLAINTIFFS
                         (Overtime Violations under the FLSA)
       45.     Plaintiff, individually and on behalf of the FLSA Collective Plaintiffs, repeats and

realleges all prior allegations set forth above.
                                                   6
Case 3:19-cv-18134-MAS-DEA Document 1 Filed 09/19/19 Page 7 of 10 PageID: 7



       46.     Pursuant to the applicable provisions of the FLSA, Plaintiff and the FLSA

Collective Plaintiffs were entitled to overtime compensation of one and one-half (1.5) times their

regular hourly rate for all hours worked in excess of forty (40) per week.

       47.     Plaintiff and the FLSA Collective Plaintiffs regularly worked in excess of forty

(40) hours per week during their employment with Defendants.

       48.     Throughout the relevant time period, Defendants knowingly failed to pay Plaintiff

and the FLSA Collective Plaintiffs overtime wages of one and one-half (1.5) times their regular

hourly rates of pay for each hour worked in excess of forty (40) hours in a week.

       49.     As a result of Defendants’ violations of the law and failure to pay Plaintiff and the

FLSA Collective Plaintiffs the required overtime wages, Plaintiff and the FLSA Collective

Plaintiffs have been damaged and are entitled to recover from Defendants all overtime wages due,

along with all reasonable attorneys’ fees, interest, and costs.

       50.     As Defendants did not have a good faith basis to believe that their failure to pay

overtime wages was in compliance with the law, Plaintiff and the FLSA Collective Plaintiffs are

entitled to liquidated damages.

       51.     Judgment should be entered in favor of Plaintiff and the FLSA Collective Plaintiffs

and against Defendants on the First Cause of Action in the amount of their respective unpaid

overtime wages, liquidated damages, attorneys’ fees, costs, interest, and such other legal and

equitable relief as this Court deems just and proper.

             AS AND FOR A SECOND CAUSE OF ACTION, INDIVIDUALLY,
             AND ON BEHALF OF THE NJWPA COLLECTIVE PLAINTIFFS
                (Overtime Violations under the New Jersey Wage and Hour Law)
       52.     Plaintiff, individually and on behalf and the NJWPA Collective Plaintiffs, repeats

and realleges all prior allegations set forth above.



                                                  7
Case 3:19-cv-18134-MAS-DEA Document 1 Filed 09/19/19 Page 8 of 10 PageID: 8



       53.     Pursuant to the applicable provisions of N.J.S.A. 34:11-56a(4), Plaintiff and the

NJWPA Collective Plaintiffs were entitled to overtime wages of one and one-half (1.5) times their

regular hourly rate for all hours worked in excess of forty (40) per week.

       54.     Plaintiff and the NJWPA Collective Plaintiffs regularly worked in excess of forty

(40) hours per week during their employment with Defendants.

       55.     However, Defendants knowingly failed to pay Plaintiff and the NJWPA Collective

Plaintiffs overtime wages of one and one-half (1.5) times their regular rate of pay for each hour

worked in excess of forty (40) in a week.

       56.     As a result of Defendants’ violations of the law and failure to pay Plaintiff and the

NJWPA Collective Plaintiffs the required overtime wages, Plaintiff and the NJWPA Collective

Plaintiffs have been damaged and are entitled to recover from Defendants all overtime wages due,

along with reasonable attorneys’ fees, and costs.

       57.     As Defendants did not have a good faith basis to believe that their failure to pay

overtime wages was in compliance with the law, Plaintiff and NJWPA Collective Plaintiffs are

entitled to liquidated damages in an amount equal to no more than 200 percent of unpaid wages.

       45.     Judgment should be entered in favor of Plaintiff and the NJWPA Collective

Plaintiffs and against Defendants on the Second Cause of Action in the amount of their respective

unpaid overtime wages, liquidated damages, attorneys’ fees, costs, and such other legal and

equitable relief as this Court deems just and proper.

            AS AND FOR A THIRD CAUSE OF ACTION, INDIVIDUALLY,
           AND ON BEHALF OF THE NJWPA COLLECTIVE PLAINTIFFS
         (Failure to Timely Pay Wages in Violation of New Jersey Wage Payment Law)

       58.     Plaintiff, individually and on behalf of the NJWPA Collective Plaintiffs, repeats

and realleges all prior allegations.



                                                 8
Case 3:19-cv-18134-MAS-DEA Document 1 Filed 09/19/19 Page 9 of 10 PageID: 9



       59.      At all relevant times, Defendants failed to pay Plaintiff and the NJWPA Collective

Plaintiffs the full amount of wages due to them, including overtime wages, at least twice during

each calendar month, on regular paydays designated in advance, in violation of N.J.S.A. 34:11-

4.2.

       60.      Defendants also failed to pay Plaintiff and the NJWPA Collective Plaintiffs all

wages due to them, including overtime wages, not later than the regular payday for the pay period

in which they were terminated, in violation of N.J.S.A. 34:11-4.3.

       61.      As a result of Defendants’ violations of the law and failure to pay Plaintiff and the

NJWPA Collective Plaintiffs all wages due in a timely manner, Plaintiff and the NJWPA

Collective Plaintiffs have been damaged and are entitled to recover from Defendants all unpaid

wages, along with interest and costs.

       62.      As Defendants did not have a good faith basis to believe that their failure to pay

overtime wages was in compliance with the law, Plaintiff and NJWPA Collective Plaintiffs are

entitled to liquidated damages in an amount equal to no more than 200 percent of unpaid wages.

       63.      Judgment should be entered in favor of Plaintiff and the NJWPA Collective

Plaintiffs and against Defendants on the Third Cause of Action in the amount of their respective

unpaid wages, liquidated damages, attorneys’ fees, costs, and such other legal and equitable relief

as this Court deems just and proper.



WHEREFORE Plaintiff prays for relief as follows:

       a) on the First Cause of Action on behalf of Plaintiff and the FLSA Collective Plaintiffs

             for all overtime wages due to Plaintiff and the FLSA Collective Plaintiffs, liquidated

             damages, and reasonable attorneys’ fees in an amount to be determined by this Court;


                                                  9
Case 3:19-cv-18134-MAS-DEA Document 1 Filed 09/19/19 Page 10 of 10 PageID: 10



       a) on the Second Cause of Action for all overtime wages due to Plaintiff, liquidated

          damages, and reasonable attorneys’ fees in an amount to be determined by this Court;

       b) on the Third Cause of Action for unpaid wages due to Plaintiff, liquidated damages,

          and reasonable attorneys’ fees in an amount to be determined by this Court;

       c) interest;

       d) costs and disbursements; and

       e) such other and further relief as is just and proper.



       Dated: New York, New York
              September 19, 2019

                                                     /s/ Nicole Grunfeld
                                                     Nicole Grunfeld
                                                     Katz Melinger PLLC
                                                     280 Madison Avenue, Suite 600
                                                     New York, New York 10016
                                                     t: (212) 460-0047
                                                     f: (212) 428-6811
                                                     ndgrunfeld@katzmelinger.com
                                                     Attorneys for Plaintiff and
                                                     Collective Plaintiffs




                                                10
